In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________


No. 16-2756
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,

                                   v.

NICOLE C. EASON,
                                                 Defendant-Appellant.
                       ____________________

           Appeal from the United States District Court for the
                      Central District of Illinois.
            No. 15-CR-20015 — James E. Shadid, Chief Judge.
                       ____________________

      ARGUED FEBRUARY 23, 2017 — DECIDED APRIL 21, 2017
                       ____________________

      Before POSNER, EASTERBROOK, and MANION, Circuit Judg-
es.
   POSNER, Circuit Judge. Nicole Eason and her husband
Calvin Eason were indicted on two counts of kidnapping
(one for each child kidnapped), in violation of a federal stat-
ute that so far as relates to this case punishes “(a) Whoever
unlawfully seizes, confines, inveigles, decoys, kidnaps, ab-
ducts, or carries away and holds for ransom or reward or
2                                                 No. 16-2756


otherwise any person, except in the case of a minor by the
parent thereof, when—(1) the person is willfully transported
in interstate or foreign commerce.” 18 U.S.C. § 1201. The Ea-
sons were indicted in a third count of violating another fed-
eral statute, 18 U.S.C. § 2423(a), by transporting one of the
children across state lines intending that the child “engage in
… sexual activity” forbidden by Illinois law.
    Calvin Eason pleaded guilty to all three counts; Nicole
went to trial and the jury convicted her of all counts as well.
The judge sentenced each defendant to 20 years in prison on
each of the kidnapping counts and 40 years on the transpor-
tation-for-sexual-activity count, the sentences to run concur-
rently, making the total sentence for each defendant 40
years. There is no challenge to the sentences, and only Nicole
has appealed the conviction.
    In the first three years of their marriage the defendants
had two children—and both were removed from the de-
fendants’ custody, the first child because she had been re-
admitted at the age of 10 months to the hospital in which
she’d been born, with multiple fractures in her legs that the
Easons could not explain, and the second child because of
the removal of the first child from their custody as a conse-
quence of their abuse and neglect of her and also because a
social worker found that the Easons had neglected the sec-
ond child as well and had kept their home in an unfit condi-
tion for raising children. As a further consequence of the
mistreatment of the children the defendants’ parental rights
were permanently terminated.
   After that the defendants, often using the Internet to
make their pitch, falsely represented to adoptive parents (of-
ten from out of state) who could no longer take proper care
No. 16-2756                                                   3


of their adopted children that they (that is, the defendants)
were qualified to provide foster care to children—and even
that they had documents prepared by social workers recom-
mending them for the care of foster children. The Easons
eventually obtained custody of some of these children, in-
cluding the two children at issue in this case.
    The Easons found the adoptive parents of the first child,
K.R., in an Internet chat room for adoptive parents strug-
gling to take care of the children they’d adopted. K.R. was
experiencing emotional problems; another child in the same
family had a rare, serious kidney disease and was deteriorat-
ing; and the father needed open-heart surgery—in short, the
parents were overwhelmed. Although Nicole Eason’s histo-
ry of mistreating her own children would almost certainly
have precluded her being allowed to take custody of new
children, she told the parents that she had recently adopted
a child who had the same emotional difficulties as K.R. (she
hadn’t), that she had paperwork authorizing her to provide
foster care to children (she didn’t), and that she could help
out the family by taking custody of K.R. (she couldn’t or
wouldn’t). The parents, perhaps out of desperation, agreed.
They drove K.R. from their house in California to the Ea-
sons’ residence, in Illinois. She was seven years old.
    Mrs. Eason used similar tactics to obtain custody of the
second child, A.B., who was thirteen and suffered from be-
havioral disorders. Eason met A.B.’s parents in an online
chat group for struggling adoptive parents and expressed an
interest in taking custody of A.B. The parents told Eason that
she’d need to show them a home study (a document, rou-
tinely used in adoptions, prepared by a social worker and
assessing a family’s suitability to care for foster children and
4                                                  No. 16-2756


including a background check). Eason agreed and flew to
Texas, where A.B.’s parents lived, and gave them a home
study forged by her though purportedly written by a social
worker named Sharon Smalls. (That was an odd—and
fraudulent—detail, for Sharon Smalls was the name of the
social worker who had advised that the Easons’ second bio-
logical child be removed from their custody.) The forged
study stated falsely that Smalls “did not hesitate to recom-
mend Calvin and Nicole Eason as good and prospective
adoptive parents.” And so Eason was able to return to Illi-
nois with A.B. in tow.
    Given the reasons for the removal of the Easons’ own
children from their custody, it is difficult to imagine a social
worker’s recommending that they be allowed to care for
new children, and there is no evidence of any such recom-
mendation. The Easons obtained the children by inveigle-
ment (i.e., luring, enticement) of the children’s adoptive par-
ents. Once they had the children in their custody they
abused them, or groomed them for abuse—including sexual
abuse.
     K.R., who turned eight while in the Easons’ custody, tes-
tified that they’d had her lie in bed with them and watch
pornographic movies, had fondled her, and had hit her
when she resisted. A.B. was with the Easons for only a few
days, but she likewise testified that the Easons had her lie in
bed with them and watch pornographic movies, that Nicole
Eason would sometimes lie naked in the bed, that the Easons
monitored A.B.’s communications with her adoptive par-
ents, and that she had begun to assume that the Easons’ be-
havior was normal, because the Easons were her caretakers.
No. 16-2756                                                  5


   Eventually the adoptive parents, having grown suspi-
cious, asked the defendants to return their children, and the
defendants complied.
   Mrs. Eason’s principal argument (her husband, having
pleaded guilty, has not appealed) is that the children who
were the victims of the alleged kidnapping were not invei-
gled—it was the victims’ adoptive parents who were invei-
gled—and that kidnapping by inveiglement requires that the
person or persons inveigled be the ones who were kid-
napped—i.e., held “for ransom or reward or otherwise”—
and of course the adoptive parents whom the defendants in-
veigled were not removed from their homes or otherwise
held against their will. Eason thus argues that the person in-
veigled must be the person held, and vice versa.
    It’s true that the first subsection of the federal kidnap-
ping statute, quoted at the beginning of our opinion, states
that “whoever unlawfully … inveigles … and holds for ran-
som or reward or otherwise any person … [and] the person
is willfully transported in interstate or foreign commerce,” is
guilty of kidnapping. And here the inveigled—the adoptive
parents—were not held or “willfully transported in inter-
state or foreign commerce.” But the notion that inveiglement
falls out of a kidnapping case if the kidnap victim is not in-
veigled is too confining. Suppose the defendants had gone to
the adoptive parents’ homes pretending to be medical per-
sonnel, and once there had convinced the parents that be-
cause of a polio epidemic the defendants had to take the
children to a local hospital to be vaccinated. They would
thus have been inveigling the parents as the means of ab-
sconding with the children. If that isn’t kidnapping, then if a
kidnapped baby were only three months old when kid-
6                                                  No. 16-2756


napped and thus incapable of having been inveigled there
would be no violation of the federal kidnapping statute even
though the kidnappers had inveigled the parents of the baby
to give it up to them. What sense would that make? None
that we can see. As explained in Chatwin v. United States, 326
U.S. 455, 460 (1946), “if the victim is of such an age or mental
state as to be incapable of having a recognizable will, the
confinement then must be against the will of the parents or
legal guardian of the victim.” There is also, however, evi-
dence that the defendants in this case inveigled the children
too, by trying to make them feel that they would benefit
from living with them.
    Mrs. Eason argues that she didn’t “hold” the children—
an element of kidnapping in 18 U.S.C. § 1201(a)—because
the parents voluntarily gave the children to her, and she re-
turned the children at the parents’ request, and therefore the
children were not held against the will of the parents. But
the children were “held”—they lived in her house, in her
custody, under her control, unable to leave until Eason re-
turned them to their adoptive parents at the parents’ re-
quest—and Eason’s holding of the children flouted the will
of their parents because she had obtained the parents’ con-
sent to this arrangement only through inveiglement—by
falsely claiming that she had been recommended to care for
foster children.
   After taking custody of them, moreover, she kept the
adoptive parents at bay with further lies. She told K.R.’s par-
ents she’d mail them a copy of her paperwork, but never
did; she made excuses and then became difficult to contact.
She had told A.B.’s parents she’d send them an updated
home study—the forged home study that she had originally
No. 16-2756                                                 7


shown them had (strangely) been out of date. When they
pressed, she said there had been delays. Only when the par-
ents realized she was lying did they demand the return of
the children.
    It remains only to consider Eason’s objections to the jury
instructions. The jury was instructed that “in order for you
to find the Defendant guilty of [kidnapping], the Govern-
ment must prove … First, the Defendant knowingly and act-
ing contrary to law, kidnapped, seized, confined, inveigled,
or decoyed any person; Second, the Defendant held the per-
son for ransom, reward, or otherwise.” Eason argues that
these instructions allowed the jury to convict her on what
she contends was the government’s unsound theory of the
case—that she had kidnapped the children by inveigling
their parents. But as we’ve explained, the government’s the-
ory is sound—children can be kidnapped by means of the
inveiglement of their parents; they were here. Notice too that
the instruction we quoted required the jury, so far as bears
on the present case, to find that the defendant knowingly
“confined, inveigled, or decoyed any person,” without re-
quiring that the inveigled person also have been the con-
fined (= kidnapped) person, consistent with Eason’s having
inveigled the adoptive parents but confined the children.
    Second she argues that the instructions should have
listed only “inveiglement” as a means of kidnapping—not
the other methods or forms of kidnapping listed in the fed-
eral kidnapping statute—“kidnapped, seized, confined, … or
decoyed,” because inveiglement was the only form of kid-
napping that the government asserted at trial. But there is
nothing to suggest that limiting the instruction to inveigle-
ment would have altered the jury’s verdict. The word “or”
8                                                 No. 16-2756


before the last term in the list would have made clear to the
jury that it didn’t have to find any kidnapping method other
than inveiglement in order to convict the defendant. Indeed
during its deliberations the jury sent a note to the judge ask-
ing whether it had to find all the means of kidnapping in or-
der to convict Eason, or only one—and the judge replied that
it had to find only one.
   We find no error in the district court proceedings. The
judgment of the district court is therefore
                                                    AFFIRMED.